Title: From Thomas Jefferson to Tadeusz Kosciuszko, 30 May 1798
From: Jefferson, Thomas
To: Kosciuszko, Tadeusz


          
            Philadelphia. May 30. 98.
          
          Mr. Volney’s departure for France gives me an opportunity of writing to you. I was happy in observing many days after your departure that our winds were for you. I hope therefore you quickly passed the cruising grounds on our coast [and] are safely arrived at the term of your journey. your departure is not yet known or even suspected. Niemcewicz  was much affected. he is now at the federal city. he desired me [to have] some things taken care of for you. these were some kitchen furniture, backgammon [table] and chess men, and a [pelisse] of fine fur. the latter I have had [taken to my own apartment and] had packed in hops and sewed up, the former are put into a warehouse of mr Barnes all subject to your future orders. some letters came for you soon after [your departure:] the person who delivered them said there were inclosed in them some for your friend whom you left here, and desired I would open them. I did so in his presence, found only one letter for your friend, took it out & sealed the letters again in the [presence] of the same person, without reading a word or looking who they were from. I [now] forward them to you, as I do this to my friend Jacob [Van Staphorst at Paris]. our alien bill struggles hard for a passage. [it has been considerably mollified. it] is not yet through the Senate. [we are proceeding further & further] in war measures. I consider that event as almost inevitable. I am extremely anxious to hear from [you, to] know what sort of a passage you had, how you find yourself, and the state & prospect of things in Europe. I hope I shall not be long without hearing from you. the first dividend which will be drawn for you & remitted will be in January, and as the winter passages are dangerous it will not be forwarded till April[:] after that [regu]larly from six months to six months. this will be done by mr Barnes. I shall leave this place in three weeks. the times do not permit an indulgence in political disquisitions. but they forbid not the effusion of friendship. [accept] my warmest towards you, which no time will alter. your principles & dispositions were made to be honored, revered & loved. true to a single object the freedom & happiness of man, they have not veered about with the changelings and apostates of our acquaintance. may health, & happiness ever attend [you. accept] sincere assurances of my affectionate esteem & respect. Adieu.
        